Fowler, S.
The testator in his will nominated and appointed the German Society of the City of New York as his executor, and the question presented to the surrogate is whether the German Society of the City of New York is authorized by its charter to act as executor of an estate.
The German Society of the City of New York was incorporated by a special act of the legislature passed April 6, 1904. This act was amended in 1909, and it now provides that the society shall have power “ to perform duties of every description as may be committed to it by any person or persons whatsoever * * * or by a surrogate or by any courts of record. The authority to act as executor is derived from the will, and letters testamentary are merely the authentic evidence that the will has been proven and that permission has been given to the executor by the court having jurisdiction to exercise the powers conferred by the testator in his will. Hartnett v. Wandell, 60 N. Y. 346; Matter of Bergdorf, 206 id. 312. It seems to me that that provision of the act of incorporation which authorizes the society to perform any duty committed to it by any person whatever is sufficiently comprehensive to embrace the duty of executor committed to it by the testator, and this court, therefore, will issue to it letters testamentary under the will of the testator.
Decreed accordingly.